MARSHALL, C. J.
By virtue of the provisions of Section 35 of Article II of the Ohio' Constitution, limiting the benefits of workmen’s compensation insurance to workmen and their dependents, and by virtue of the provisions of Section 1465-72, General Code, limiting payment to injured employes and dependents of killed employes, and by virtue of Section 1465-88, General Code, providing that compensation before payment shall be exempt from claims of creditors and be payable only to employes or their dependents, and by virtue of Section 1465-86, General Code, conferring continuing jurisdiction upon the Industrial Commission and power to make modification or change of its findings and orders, an award of compensation from the state insurance fund, under Section 1465-82, General Code, to a wife living with her husband at the time of his death, is revocable, so that in' the event of the death of such dependent, before all the installment payments of such award have been made, her personal representative is not entitled to receive th'e unpaid installments. (State ex rel Munding, Admr., v. Industrial Commission, 92 Ohio St. 434, overruled.)
Writ denied,
Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not participating.